UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4138


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JARVIS DEMOND HEMPHILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:11-cr-00398-FDW-1)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra J. Barrett, Asheville, North Carolina, for Appellant.
Jill Westmoreland Rose, Acting United States Attorney, Amy E.
Ray,   Assistant  United  States  Attorney,  Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jarvis    Demond       Hemphill       appeals    his    convictions       and   141-

month sentence imposed following his guilty plea to Hobbs Act

robbery, in violation of 18 U.S.C. § 1951 (2012); brandishing a

firearm      during       and    in   relation       to    a    crime    of   violence,     in

violation of 18 U.S.C. § 924(c) (2012); and possessing a firearm

as    a    convicted       felon,     in    violation      of    18    U.S.C.     § 922(g)(1)

(2012).        On appeal, Hemphill raises several issues related to

his competency to enter a guilty plea.                            For the reasons that

follow, we affirm.

          Hemphill       first     asserts       that     the     Government        committed

prosecutorial            misconduct        in   failing    to    request      a   competency

hearing prior to his guilty plea, and the trial court erred in

failing to hold such a hearing sua sponte.                            Because Hemphill did

not       request    a    competency        hearing       in    the    district     court   or

otherwise challenge the court’s failure to hold one, we review

this issue for plain error.                      See United States v. Dreyer, 705

F.3d 951, 960 (9th Cir. 2013) (“[A] district court’s failure to

conduct a competency hearing on its own motion will always be

subject to plain error review.”); see also Henderson v. United

States, 133 S. Ct. 1121, 1126-27 (2013) (describing plain error

standard of review).




                                                 2
      During        the    pendency     of     a   defendant’s          prosecution,      the

district court may grant a motion by the Government or defense

counsel for a competency hearing, or may sua sponte order such a

hearing,      “if    there     is   reasonable          cause    to    believe   that     the

defendant may presently be suffering from a mental disease or

defect rendering him mentally incompetent to the extent that he

is   unable     to    understand       the     nature      and   consequences       of    the

proceedings against him or to assist properly in his defense.”

18 U.S.C. § 4241(a) (2012).                    To determine whether reasonable

cause for a competency hearing exists, the court should consider

such factors as “(1) any history of irrational behavior; (2) the

defendant’s demeanor at and prior to [court proceedings]; and

(2) prior medical opinions on competency.”                              United States v.

General, 278 F.3d 389, 397 (4th Cir. 2002).                             To show error in

the trial court’s failure to order a competency hearing, “the

defendant     must        establish     that    the     trial    court     ignored       facts

raising a bona fide doubt regarding his competency to [plead].”

United States v. Moussaoui, 591 F.3d 263, 291 (4th Cir. 2010)

(brackets and internal quotation marks omitted).

      Hemphill’s           demeanor     during      the     plea       hearing   generally

demonstrated         his     comprehension         of     the    proceedings       and     his

ability    to   communicate           effectively        with    his    counsel.         While

Hemphill’s history of mental health challenges was addressed at



                                               3
sentencing,     nothing      in        the       record     suggests       that   these

difficulties    affected     his        ability        to   understand      the   court

proceedings or to assist in his defense.                    Thus, we find no plain

error in the district court’s or Government’s refusal to further

inquire into Hemphill’s competency. *

     Hemphill    also   asserts         that      he   suffered     constitutionally

ineffective assistance of counsel based on his trial counsel’s

failure to move for a competency hearing.                     Unless an attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective    assistance     claims         generally      are    not   addressed   on

direct appeal.     United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).     Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient     development        of    the       record.         United    States   v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                           Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that this claim should be raised, if at

all, in a § 2255 motion.


     * The Government briefly notes in its response brief that
Hemphill entered an appeal waiver that may bar his appeal in
part.      Because  the   Government   does  not   address   the
enforceability of this waiver and has not moved to dismiss the
relevant portion of the appeal, we decline to enforce the waiver
sua sponte. See United States v. Blick, 408 F.3d 162, 168 (4th
Cir. 2005).



                                             4
     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      5